DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure (IDS) submitted 10/20/2021 and 04/27/2022 has been considered by the Examiner.
Claim Status
Applicant’s amendments in the response filed on 10/20/2021 has been acknowledged by the Examiner. Currently claims 1-17 are pending and claims1, 4, 9, 12, and 17 have been amended. A complete action on the merits of claims 1-17 follows below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for determining one or more tissue characteristics of tissue” in claim 17
“means for generating and delivering a plurality of monopolar cycles of a monopolar radiofrequency (RF)” in claim 17
“means for generating and delivering a plurality of bipolar cycles of a bipolar RF energy field” in claim 17
“means for generating and delivering a plurality of alternating cycles ” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17 s/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (2007/0129720) in view of Green (2013/0197357).
Regarding claim 1, Demarais teaches a system ([Abstract] methods and apparatus are provided for non-continuous circumferential treatment of a body lumen), comprising:
a catheter comprising an elongated member configured to be navigated through a vasculature of a patient, wherein the elongated member comprises an electrode array the electrode array including a plurality of primary electrodes spaced apart along the elongated member ([0066] Fig 9A the apparatus 300 comprises  a spiral or helical electrode element 307 which may comprise multiple discrete electrodes positioned along the spiral e.g for formation of a non-continuous circumference treatment relative to both oblique and the normal planes of the vessel);
a reference electrode ([0037] an external ground pad attached to the exterior of the patient for monopolar use of electrode(s) 307);
determine one or more tissue characteristics of tissue proximate a target nerve and blood vessel ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy);
a medical device electrically coupled to the plurality of primary electrodes and to the reference electrode ([0037] field generator 50 for delivery of an electric field to the target neural fibers), wherein the medical device is configured to:
generate and deliver a plurality of monopolar cycles of monopolar radiofrequency (RF) energy field via  a monopolar electrode pair including a primary electrode of the plurality of primary electrodes and the reference electrode ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient) , wherein one or more therapy parameter values for the monopolar RF energy field are selected based on the one or more tissue characteristics and selected to generate a first volume of influence at or adjacent a target tissue site ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy…[0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired),
generate and deliver a plurality of bipolar cycles of a bipolar RF energy field via at least one bipolar electrode pair including two primary electrodes of the plurality of primary electrodes, ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] The proximal electrodes may be operated independently of the distal electrodes, and/or the proximal and distal electrodes all may be operated at the same polarity, e.g., in a monopolar fashion as active electrodes in combination with an external ground.  Alternatively or additionally, the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another), wherein one or more therapy parameter values for the bipolar RF energy field are selected based on the one or more tissue characteristics and selected to generate a second volume of influence ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy…[0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired) and 
generate and deliver a plurality of alternating cycles including the plurality of the monopolar cycles and the plurality of bipolar cycles  ([0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc.[0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones).
While Demarais provides for both monopolar and bipolar RF energy fields and each provide for a volume of influence at or adjacent the target tissue site and generally provides selecting one or more therapy parameter values based on the one or more tissue characteristics, it is silent about specifically reciting a second volume of fluence smaller than the first volume of influence at or adjacent the target site. 
However, Green teaches a device within the same field of invention (ablation device) and provides ablation volume can be based on numerous parameters such as  [0058] power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve a second volume of influence smaller than the first volume of influence adjacent the target tissue site since therapy parameters such as power settings and duration of the RF generator and tissue characteristics such as sensed impedance  affect the desired tissue volume and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
While Demarais generally provides altering electric field parameters in any combination as desired to achieve a desired circumferential treatment [0029] it is silent about specifically teaching wherein the plurality of monopolar cycles and the plurality of bipolar cycles are selected to compensate for tissue non-uniformities and form a more uniform lesion. 
However, Green teaches ablation volume can be based on numerous parameters such as  [0058] power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery settings of monopolar and bipolar cycles to form the desired lesion. Furthermore, it is the Examiner’s position that one of ordinary skill in the art can apply the claimed lesion size since choosing a value or range is a matter of optimization as being a result effective variable as further evidence by Mehta (2010/0010480) since Mehta provides varying energy application and/or parameters depending on the anatomy of the target tissue (e.g., thicker or thinner tissue, presence of blood vessels, etc.) as well as the therapeutic effect desired. Therefore, it is the position of the Examiner that the combination of references provides for a device capable of forming a uniform lesion and compensating for tissue non-uniformities. 
Regarding claim 2, Demarais in view of Green teaches the limitations of claim 1 as previously rejected above. Demarais teaches wherein the primary electrode of the monopolar pair includes a first primary electrode of the plurality of primary electrodes, and wherein the two primary electrodes of the bipolar electrode pair include a second primary electrode and a third primary electrode of the plurality of primary electrodes ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient. Paragraph [0054] specifically provides the distal electrodes can be the bipolar electrodes /second and third primary electrodes and the proximal electrodes monopolar/ first primary electrode). 
Regarding claim 3, Demarais in view of Green teaches the limitations of claim 1 as previously rejected above. Demarais provides wherein the two primary electrodes of the bipolar electrode pair include the primary electrode of the monopolar pair ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient). 
Regarding claim 4, Demarais in view of Green teaches the limitations of claim 1 as previously rejected above. Demarais is silent about specifically teaching wherein the number of the plurality of the bipolar cycles is less than 50% of the number of the plurality of monopolar cycles.
However, Demarais teaches in paragraph [0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc. Further evidence by Weber provides the monopolar modes deliver energy at a relatively deep depth. 
Therefore, it would have been obvious to one of ordinary skill in the art before the before the effective filing date of the claimed invention to have modified the medical device such that the plurality of bipolar cycles in the plurality of alternating cycles is less than 50% of the number of the plurality of monopolar cycles in the plurality of alternating cycles for the purposes of providing less shallow depth volume of influence and providing more deeper/larger volumes of influence. Furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 5, Demarais in view of Green teaches the limitations of claim 4 as previously rejected above. Demarais is silent about specifically teaching wherein the number of the plurality of bipolar cycles in the plurality of alternating cycles is less than 10% of the number of the plurality of monopolar cycles in the plurality of alternating cyles. 
However, Demarais teaches in paragraph [0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc. Further evidence by Weber provides the monopolar modes deliver energy at a relatively deep depth. 
Therefore, it would have been obvious to one of ordinary skill in the art before the before the effective filing date of the claimed invention to have modified the medical device such that the plurality of bipolar cycles is less than 10% of the number of the plurality of monopolar cycles for the purposes of providing less shallow depth volume of influence and providing more deeper/larger volumes of influence. Furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 9, Demarais teaches a method ([Abstract] methods and apparatus are provided for non-continuous circumferential treatment of a body lumen), comprising:
determining one or more tissue characteristics of tissue proximate a target nerve and a blood vessel ([0023] treatments can be applied relative to nerves including nervous tissue in the brain or other target structures within proximity to a blood vessel [0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy); 
generating, by a processor, for delivery via a medical device ([0037] field generator 50 for delivery of an electric field to the target neural fibers), a plurality of monopolar cycles of a monopolar radiofrequency (RF) energy field via  a monopolar electrode pair including a primary electrode of a plurality of primary electrodes and a reference electrode ([0037] an external ground pad attached to the exterior of the patient for monopolar use of electrode(s) 307), , wherein one or more therapy parameter values for the monopolar RF energy field are selected based on the one or more tissue characteristics and selected to generate a first volume of influence at or adjacent a target tissue site, ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy…[0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired), wherein the medical device is electrically coupled to the plurality of primary electrodes spaced apart along an elongated member and to the reference electrode ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] The proximal electrodes may be operated independently of the distal electrodes, and/or the proximal and distal electrodes all may be operated at the same polarity, e.g., in a monopolar fashion as active electrodes in combination with an external ground); and 
generating, by the processor, for delivery via the medical device, a plurality of bipolar cycles of a bipolar RF energy field via at least one bipolar electrode pair including two primary electrodes of the plurality of primary electrodes, ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] additionally, the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another) wherein one or more therapy parameter values for the bipolar RF energy field are selected based on the one or more tissue characteristics and selected to generate a second volume of influence at or adjacent the target tissue site ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy…[0029] When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired); and 
and 
generating, by the processor, for delivery via the medical device, a plurality of alternating cycles including the plurality the plurality of monopolar cycles and the plurality of bipolar cycles ([0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc.[0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones). 
While Demarais provides for both monopolar and bipolar RF energy fields and each provide for a volume of influence at or adjacent the target tissue site, a second volume of influence smaller than the first volume of influence.
However, Green teaches a device within the same field of invention (ablation device) and provides ablation volume can be based on numerous parameters such as  [0058] power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve a second volume of influence smaller than the first volume of influence adjacent the target tissue site since therapy parameters such as power settings and duration of the RF generator and tissue characteristics such as sensed impedance  affect the desired tissue volume and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
While Demarais generally provides altering electric field parameters in any combination as desired to achieve a desired circumferential treatment [0029] it is silent about specifically teaching wherein the plurality of monopolar cycles and the plurality of bipolar cycles are selected to compensate for tissue non-uniformities and form a more uniform lesion. 
However, Green teaches ablation volume can be based on numerous parameters such as  [0058] power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery settings of monopolar and bipolar cycles to form the desired lesion. Furthermore, it is the Examiner’s position that one of ordinary skill in the art can apply the claimed lesion size since choosing a value or range is a matter of optimization as being a result effective variable as further evidence by Mehta (2010/0010480) since Mehta provides varying energy application and/or parameters depending on the anatomy of the target tissue (e.g., thicker or thinner tissue, presence of blood vessels, etc.) as well as the therapeutic effect desired. Therefore, it is the position of the Examiner that the combination of references provides for a device capable of forming a uniform lesion and compensating for tissue non-uniformities. 
Claim 10 recites the same limitations of claim 2 as previously rejected above. 
Claim 11 recites the same limitations of claim 3 as previously rejected above.
Claim 12 recites the same limitations of claim 4 as previously rejected above. 
Claim 13 recites the same limitations of claim 5 as previously rejected above. 
Regarding claim 17, Demarais teaches a system ([Abstract] methods and apparatus are provided for non-continuous circumferential treatment of a body lumen), comprising:
means for determining one or more tissue characteristics of tissue proximate a target nerve and blood vessel ([0023] treatments can be applied relative to nerves including nervous tissue in the brain or other target structures within proximity to a blood vessel [0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy);
means for generating ([0037] field generator 50 for delivery of an electric field to the target neural fibers) and delivering a plurality of monopolar cycles of a monopolar radiofrequency (RF) energy field having a first volume of influence at or adjacent a target tissue site ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient), wherein one or more therapy parameter values for the monopolar RF energy field are selected based on the one or more tissue characteristics and selected to generate a first volume of influence at or adjacent a target tissue site ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy),
means for generating and delivering a plurality of bipolar cycles of a bipolar RF energy field, wherein the bipolar RF energy has a second volume of influence at or adjacent the target tissue site ([0037] The electrode(s) 307 optionally may be individually assignable and may be utilized in a bipolar fashion, and/or may be utilized in a monopolar fashion with an external ground pad attached to the exterior of the patient…[0054] additionally, the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another); and 
means for generating and delivering a plurality of alternating cycles including the plurality including the plurality of monopolar cycles and the plurality of bipolar cycles ([0029] the electric field parameters may be altered and combined in any combination, as desired.  Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc.[0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones), wherein one or more therapy parameter values for the bipolar RF energy field are selected based on the one or more tissue characteristics and selected to generate a second volume of influence ([0031] feedback such as sensed impedance along target or non-target tissue optionally may be used to control and monitor delivery of the thermal energy).
While Demarais provides for both monopolar and bipolar RF energy fields each provide for a volume of influence at or adjacent the target tissue site it is silent about specifically reciting wherein the RF energy field has a second volume of influence smaller than the first volume of influence. 
However, Green teaches a device within the same field of invention (ablation device) and provides ablation volume can be based on numerous parameters such as  [0058] power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve a second volume of influence smaller than the first volume of influence adjacent the target tissue site since therapy parameters such as power settings and duration of the RF generator and tissue characteristics such as sensed impedance  affect the desired tissue volume and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
While Demarais generally provides altering electric field parameters in any combination as desired to achieve a desired circumferential treatment [0029] it is silent about specifically teaching wherein the plurality of monopolar cycles and the plurality of bipolar cycles are selected to compensate for tissue non-uniformities and form a more uniform lesion. 
However, Lepak teaches depth and width of lesions may be controlled by choosing and/or varying what combination of electrodes are being used in bipolar and monopolar configurations [0169]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of monopolar and bipolar cycles as taught by Lepak to form the desired lesion. Furthermore, it is the Examiner’s position that one of ordinary skill in the art can apply the claimed lesion size since choosing a value or range is a matter of optimization as being a result effective variable as further evidence by Mehta (2010/0010480) since Mehta provides  varying energy application and/or parameters depending on the anatomy of the target tissue (e.g., thicker or thinner tissue, presence of blood vessels, etc.) as well as the therapeutic effect desired. Therefore, it is the position of the Examiner that the combination of references provides for a device capable of forming a uniform lesion and compensating for tissue non-uniformities. 
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (2007/0129720) in view of Green (2013/0197357) and in further view of Demarais (2013/0012867).
Regarding claim 6, Demarais ‘720 in view of Green teaches the limitations of claim 1 as previously rejected above and wherein the at least one bipolar electrode pair includes a first bipolar electrode pair ([0054] the proximal electrodes may be utilized in a bipolar fashion with one another and/or the distal electrodes may be utilized in a bipolar fashion with one another), deliver the plurality of bipolar cycles via in sequence ([0055] the electrodes may be operated sequentially in any desired order to sequentially form the treatment zones).
While Demarais ‘720 provides for a plurality of electrodes including a first bipolar electrode pair ([0066] the electrode element 307 may comprise multiple discrete electrodes position along the spiral), it is silent about specifically teaching a second bipolar pair and a third bipolar pair.
However, Demarais ‘867 teaches a device within the same field of invention ([Abstract] methods and apparatus for noncontinuous circumferential treatment of a body lumen) comprising a first bipolar electrode pair, a second bipolar electrode pair (Claim 1: a first electrode having a first pair of bipolar contacts and a second electrode having second pair of bipolar contacts) , and a third bipolar electrode pair (Claim 10: a third electrode having a third pair of bipolar contacts ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of electrodes in Demarais ‘720 such that a second electrode is a second bipolar electrode pair and provide for a third electrode that is a third bipolar electrode pair and delivering the bipolar cycles via in sequence the first bipolar electrode pair, the second bipolar electrode pair and the third bipolar electrode pair since Demarais ‘867 provides treatment at the multiple lengthwise positions may be achieved concurrently or sequentially without necessitating lengthwise repositioning of the electrodes [0064].
Claim 14 recites the same limitations of claim 6 as previously rejected above. 
Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (2007/0129720) in view of Green (2013/0197357), Demarais (2013/0012867), and in further view of Deem (2005/0288730).
Regarding claim 7, Demarais ‘867 in view of Green and Demarais teaches the limitations of claim 6 as previously rejected above. While Demarais ‘720 generally provides the first bipolar electrode pair includes the first primary electrode and the second primary electrode (plurality of electrodes in distal or proximal portion of the catheter [0054] ), and Demaris ‘867 provides for a first electrode , a second electrode (Claim 1), a third electrode, and a fourth electrode (Claim 10), and at least a first and second bipolar electrode pair, the combination is silent about specifically teaching wherein the first bipolar electrode pair includes the first primary electrode and the second primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the third primary electrode , and wherein the third bipolar electrode pair includes the third primary electrode and the fourth primary electrode. 
However, Deem teaches a device within the same field of invention (Methods and apparatus are provided for renal neuromodulation using a pulsed electric field to effectuate electroporation or electrofusion), comprising first, second third, and fourth primary electrodes (Fig. 17 [0114] the apparatus 280 can have any alternative number of proximal electrodes 286a and have a plurality of distal electrodes 286b) wherein the wherein the first bipolar electrode pair includes the first primary electrode and the second primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the third primary electrode , and wherein the third bipolar electrode pair includes the third primary electrode and the fourth primary electrode ([0113] any subset of proximal electrodes 286a may be energized together as the active or return electrodes of a bipolar electric field established between the proximal electrodes and distal electrode 286b). The Examiner interprets the sequence of electrodes and the bipolar electrode pairs in Deem to comprise the following:
first, second, third , and fourth primary electrodes 286a1 286a2 286a3  286a4 ; therefore
the first bipolar electrode pair would include 286a1  and 286a2 
the second bipolar electrode pair would include 286a2  and 286a3; and 
the third bipolar electrode pair would include 286a3  and 286a4.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention the bipolar electrode pairs such that the first bipolar pair is directed to a first and second primary electrode, the second bipolar electrode pair is directed to a second and third primary electrode, and the third bipolar electrode pair is directed to a third and fourth primary electrode to arrive at a certain size and shape of the zone of treatment.
Regarding claim 8, Demarais ‘867 in view of Green and Demarais teaches the limitations of claim 6 as previously rejected above. While Demarais ‘720 generally provides the first bipolar electrode pair includes the first primary electrode and the second primary electrode (plurality of electrodes in distal or proximal portion of the catheter [0054] ), and Demaris ‘867 provides for a first electrode , a second electrode (Claim 1), a third electrode, and a fourth electrode (Claim 10), and at least a first and second bipolar electrode pair, the combination is silent about specifically teaching wherein the first bipolar electrode pair includes the first primary electrode and the third primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the fourth primary electrode and wherein the third bipolar electrode pair includes the first primary electrode and the fourth primary electrode. 
However, Deem teaches a device within the same field of invention (Methods and apparatus are provided for renal neuromodulation using a pulsed electric field to effectuate electroporation or electrofusion), comprising first, second third, and fourth primary electrodes (Fig. 17 [0114] the apparatus 280 can have any alternative number of proximal electrodes 286a and have a plurality of distal electrodes 286b) wherein the first bipolar electrode pair includes the first primary electrode and the third primary electrode, wherein the second bipolar electrode pair includes the second primary electrode and the fourth primary electrode and wherein the third bipolar electrode pair includes the first primary electrode and the fourth primary electrode ([0113] any one of proximal electrodes 286a may be energized in a bipolar fashion with distal electrode 286b to provide dynamic control of the longitudinal distance between the active and return electrodes. This alters the size and shape of the zone of treatment). The Examiner interprets the sequence of electrodes and the bipolar electrode pairs in Deem to comprise the following:
first, second, third , and fourth primary electrodes 286a2 286a1 286b2  286b1 ; therefore
 the first bipolar electrode pair would include 286a2 and 286b2 
the first bipolar electrode pair would include 286a1 and 286b1; and 
the first bipolar electrode pair would include 286a2 and 286b1.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the bipolar electrode pairs such that the first bipolar pair is directed to a first and third primary electrode, the second bipolar electrode pair is directed to a second and fourth primary electrode, and the third bipolar electrode pair is directed to a first and fourth primary electrode to arrive at a certain size and shape of the zone of treatment.
Claim 15 recites the same limitations of claim 7 as previously rejected above. 
Claim 16 recites the same limitations of claim 8 as previously rejected above.
Response to Arguments
Applicant’s remarks in the response filed on 10/20/2021 has been considered by the Examiner and were persuasive. Upon further consideration of the claims and in view of Applicant’s amendments a new grounds of rejection is set forth over Demarais (2007/0129720) and in view of Green (2013/0197357) for claims 1, 9, and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vrba (2019/0069949) teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins ) comprising determining one or more tissue characteristics of tissue proximate a target nerve and a blood vessel and wherein one or more therapy parameter values for the RF energy field are selected based on the one or more tissue characteristics ([0478] an operator may select a vessel to be treated and the generator may automatically adjust the energy delivery parameters based on the selected vessel. For example, different vessels may have different flow characteristics and different diameters. Accordingly, different energy provides (e.g. varying power and/or time) may be associated with the different vessels to achieve a desired overall energy output).
However, Vrba provides in ablation embodiments, the different energy profiles provide the same volume and/or circumferential arc of lesion for the various different vessels [0478].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/           Examiner, Art Unit 3794